18-09038-cgm      Doc 15      Filed 06/17/19    Entered 06/17/19 16:24:20    Main Document
                                               Pg 1 of 2


ROSEN & ASSOCIATES, P.C.
Counsel to LAK3, LLC
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRPUTCY COURT
SOUTHERN DISTRICT OF NEW YORK
POUGHKEEPSIE DIVISION

 In re:
                                                           Chapter 7
 SEAN M. DUNN,
                                                           Case No. 18-36566 (CGM)
                 Debtor.
 LAK3, LLC,

                 Plaintiff,                                Adv. Proc. No. 18-09038 (CGM)
 v.

 SEAN M. DUNN,

                 Defendant.



               NOTICE OF ADJOURNMENT OF PRETRIAL CONFERENCE

          PLEASE TAKE NOTICE that the pretrial conference in the above-captioned adversary

proceeding, originally scheduled for Tuesday June 18, at 10:15 a.m., has been adjourned to July

18, 2019 at 10:15 a.m. (prevailing Eastern Time). The pretrial conference will be held at the

United States Bankruptcy Court for the Southern District of New York, 355 Main Street,

Poughkeepsie, NY 12601, in the Poughkeepsie Courthouse.

Dated: New York, New York
       June 17, 2019
18-09038-cgm   Doc 15   Filed 06/17/19    Entered 06/17/19 16:24:20    Main Document
                                         Pg 2 of 2



                                                     ROSEN & ASSOCIATES, P.C.
                                                     Attorneys for LAK3, LLC

                                                     By: /s/ Sanford P. Rosen
                                                             Sanford P. Rosen

                                                     747 Third Avenue
                                                     New York, NY 10017-2803
                                                     (212) 223-1100




                                           2
